DETAILED ACTION
Summary
Claims 1-17 are pending in the application. Claim 17is rejected under 35 USC 112(b). Claims 1-17 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, and 5 objected to because of the following informalities:
Claim 1 recites “the apparatus for characterizing a condition of a vessel wall” in lines 9-10. It should recite “the apparatus for characterizing the condition of the vessel wall”.
Claim 5 recites “the apparatus for characterizing a condition of a vessel wall” in lines 5-6. It should recite “the apparatus for characterizing the condition of the vessel wall”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the “imaging unit” should be interpreted as a unit which can provide “radiographic projections, computed tomography, ultrasound, or magnetic resonance” images, as disclosed in page 3, lines 20-21 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 8, 9, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dgany et al. (WO 99/34724) in view of McVeigh (U.S PGPub 2005/0197571 A1) and Huennekens et al. (U.S PGPub 2006/0241465 A1).
Regarding Claim 1, Dgany teaches a system comprising: an apparatus (Fig. 1A, 25) (Pg. 26, lines 12-22) for characterizing a condition of a vessel wall of a living being (Pg. 6, lines 18-27); 

wherein, the apparatus for characterizing a condition of a vessel wall (Pg. 1, lines 14-15) comprises: a processor (Fig. 1A, 25) (Pg. 26, lines 12-22) (a computer inherently contains a processor) is configured to: 
receive the temporal pressure measurement signal from the instrument (Pg. 26, lines 12-22) (Pg. 52, lines 9-18) and a temporal flow measurement signal the pulsatile blood motion within the vessel (Pg. 52, lines 9-18) (Fig. 33) (Pg. 53, lines 9-14). 
While Dgany teaches obtaining both pressure and flow data for analyzing the characteristics of the vessel wall, Dgany is silent regarding ascertaining a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal, indicative of the condition of the vessel wall.
McVeigh teaches a system for analyzing vascular impedance (Abstract). This system ascertains a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal [0008]+[0068], indicative of the condition of the vessel wall [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dgany to ascertain a phase different between the temporal pressure and temporal flow measurements, as taught by McVeigh, because determining the changes in pulsation is an indicator for the risk for vascular events, thereby allowing the physician to better diagnose the patient, as recognized by McVeigh [0005].
The combination fails to explicitly teach an imaging unit configured for providing morphological information of the vessel and for tracking a position of the instrument with respect to the morphology of the vessel.
Huennekens teaches a system for vascular imaging (Abstract). This system contains an imaging unit (Fig. 1, 14) [0037] which provides morphological information of the vessel (Fig. 2, 210) [0045] and tracks the position of the instrument with respect to the morphology of the vessel (Fig. 4, 420 is on vessel morphology 410) [0054].

Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Dgany further teaches the instrument (Fig. 31, 3) configured for insertion into the vessel (Pg. 26, lines 26-30) for providing the temporal pressure (Fig. 32B) (Pg. 53, lines 5-16) and the flow measurement signals of a pulsatile blood motion within the vessel (Pg. 52, lines 9-18) (Fig. 33) (Pg. 53, lines 9-14), wherein the instrument is connectable to the apparatus for characterizing a condition of a vessel wall (Fig. 1A, 3 is connected to 25 via 22) (Pg. 26, lines 26-28), and 
wherein the instrument comprises a pressure sensor (Fig. 21, 31) and a flow sensor (Fig. 31, a), located such as to provide the temporal pressure and the flow measurement signals in a same transversal plane of the instrument (Pg. 52, lines 9-18) (if the pressure and flow are simultaneously obtained at the same point, that indicates the flow is being taken from the same transverse plane of the instrument).
The combination fails to explicitly teach wherein a position of the instrument is trackable by the imaging unit with respect to the morphology of the vessel.
Huennekens teaches a system for vascular imaging (Abstract). This system contains an imaging unit (Fig. 1, 14) [0037] which provides morphological information of the vessel (Fig. 2, 210) [0045] and tracks the position of the instrument with respect to the morphology of the vessel (Fig. 4, 420 is on vessel morphology 410) [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the imaging unit, as taught by Huennekens, because this provides a better image of the vascular system and provides an easily discernable identification of the position of the instrument, as recognized by Huennekens [0018].

inserting an instrument into the vessel (Pg. 26, lines 26-28) (if the instrument is in the patient’s vascular system, that means it is in a vessel); 
receiving temporal pressure measurement signals of a pulsatile blood motion within the vessel (Fig. 32B) (Pg. 53, lines 5-16) from the instrument (Fig. 31, 30) (Pg. 52, lines 8-18); 
receiving temporal flow measurement signals of the pulsatile blood motion within the vessel (Pg. 52, lines 9-18) (Fig. 33) (Pg. 53, lines 9-14); 
While Dgany teaches obtaining both pressure and flow data for analyzing the characteristics of the vessel wall, Dgany is silent regarding ascertaining a phase difference between the temporal pressure measurement signals and the temporal flow measurement signals, indicative of the condition of a wall of the vessel.
McVeigh teaches a system for analyzing vascular impedance (Abstract). This system ascertains a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal [0008]+[0068], indicative of the condition of the vessel wall [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dgany to ascertain a phase different between the temporal pressure and temporal flow measurements, as taught by McVeigh, because determining the changes in pulsation is an indicator for the risk for vascular events, thereby allowing the physician to better diagnose the patient, as recognized by McVeigh [0005].
The combination fails to explicitly teach providing morphological information of the vessel or tracking a position of the instrument with respect to the morphology of the vessel.
Huennekens teaches a system for vascular imaging (Abstract). This system contains an imaging unit (Fig. 1, 14) [0037] which provides morphological information of the vessel (Fig. 2, 210) [0045] and tracks the position of the instrument with respect to the morphology of the vessel (Fig. 4, 420 is on vessel morphology 410) [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the 
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Dgany further teaches wherein rendering a representation on a display (Pg. 26, lines 12-22).
Dgany is silent regarding the calculation the system displays is the phase different between the temporal pressure measurement signals and the temporal flow measurement signals, indicative of the condition of the vessel wall.
McVeigh teaches a system for analyzing vascular impedance (Abstract). This system ascertains a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal [0008]+[0068], indicative of the condition of the vessel wall [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dgany to ascertain a phase different between the temporal pressure and temporal flow measurements, as taught by McVeigh, because determining the changes in pulsation is an indicator for the risk for vascular events, thereby allowing the physician to better diagnose the patient, as recognized by McVeigh [0005]. One of ordinary skill would recognize that the system of Dgany displays the results of the diagnostic calculations, the combination would display the result of taking the phase difference, as taught by McVeigh.
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Dgany further teaches a display (Fig. 1A, 21) (Pg. 26, lines 12-22).
Dgany is silent regarding the processor is configured for rendering a morphological representation of the vessel on the display.
Huennekens teaches a system for vascular imaging (Abstract). This system contains an imaging unit (Fig. 1, 14) [0037] which provides morphological information of the vessel (Fig. 2, 210) [0045]. This information is rendered by a processor [0037], and displayed on a display (Fig. 4, 410) [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the imaging unit, as taught by Huennekens, because this provides a better image of the vascular system and 
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Dgany further teaches inserting a further instrument in the vessel (Fig. 31, 3 and 5a are separate instruments) (Pg. 52, lines 9-10).
The combination of Dgany and McVeigh fails to explicitly teach displaying the position of the instrument and the further instrument on the morphological representation of the vessel.
Huennekens further teaches displaying the position of the instrument on the morphological representation of the vessel (Fig. 4, 420) [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the imaging unit, as taught by Huennekens, because this provides a better image of the vascular system and provides an easily discernable identification of the position of the instrument, as recognized by Huennekens [0018]. One of ordinary skill would recognize that, as Huennekens is displaying the location of the instrument using fluoroscopy, the fluoroscopy would also capture the further instrument of the combination.
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Dgany further teaches wherein the instrument (Fig. 31, 3) is configured for providing the temporal flow measurement signal of the pulsatile blood motion within the vessel when the instrument is inserted into the vessel (Pg. 52, lines 9-18) (Fig. 33) (Pg. 53, lines 9-14).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Dgany further teaches wherein the system is configured to acquire the temporal pressure measurement signal and the temporal flow measurement signal of the pulsatile blood motion in a same transversal plane of the vessel (Pg. 52, lines 9-18) (if the pressure and flow are simultaneously obtained at the same point, that indicates the flow is being taken from the same transverse plane of the instrument).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Dgany further teaches wherein the system is configured to acquire the temporal pressure 
Dgany fails to explicitly teach wherein the processor is configured to ascertain the phase difference between the temporal pressure measurement signal and the temporal flow measurement signal at discrete measurement locations.
McVeigh teaches a system for analyzing vascular impedance (Abstract). This system ascertains a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal [0008]+[0068], indicative of the condition of the vessel wall [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dgany to ascertain a phase different between the temporal pressure and temporal flow measurements, as taught by McVeigh, because determining the changes in pulsation is an indicator for the risk for vascular events, thereby allowing the physician to better diagnose the patient, as recognized by McVeigh [0005].
The combination fails to explicitly teach that the analysis occurs during a pullback motion within the vessel, and the points are along a pullback trajectory.
Huennekens teaches a pullback device for moving a catheter to better track the position of the catheter [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references the do a pullback motion to move the device from point B to point A, rather than A to B as taught by Dgany, because this facilitates calculating the current position of the probe, increasing the accuracy of positioning, as recognized Huennekens [0044].
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Dgany further teaches receiving temporal pressure measurement signals of the pulsatile blood motion within the vessel from the instrument (Pg. 26, lines 12-22) (Pg. 52, lines 9-18) is along a trajectory of the instrument (Fig. 31, trajectory A to B) (Pg. 52, lines 9-18).

McVeigh teaches a system for analyzing vascular impedance (Abstract). This system ascertains a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal [0008]+[0068], indicative of the condition of the vessel wall [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dgany to ascertain a phase different between the temporal pressure and temporal flow measurements, as taught by McVeigh, because determining the changes in pulsation is an indicator for the risk for vascular events, thereby allowing the physician to better diagnose the patient, as recognized by McVeigh [0005].
The combination fails to explicitly teach that the analysis occurs during a pullback motion within the vessel, and the points are along a pullback trajectory.
Huennekens teaches a pullback device for moving a catheter to better track the position of the catheter [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references the do a pullback motion to move the device from point B to point A, rather than A to B as taught by Dgany, because this facilitates calculating the current position of the probe, increasing the accuracy of positioning, as recognized Huennekens [0044].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dgany in view of McVeigh and Huennekens as applied to claim 1 above, and further in view of Bredno et al. (U.S. PGPub 2008/0319309 A1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the imaging unit is configured for providing the temporal flow measurement signal of the pulsatile blood motion within the vessel.
Bredno teaches a method of determining pulsing blood flow (Abstract). This system determines the pulsatility (blood flow) from angiographic images of the contrast density [0015]+[0036].

Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Dgany further teaches the system further comprises a display, wherein the processor is configured to render a representation on the display (Pg. 26, lines 12-22).
Dgany is silent regarding the calculation the system displays is the phase different between the temporal pressure measurement signal and the temporal flow measurement signal, indicative of the condition of the vessel wall.
McVeigh teaches a system for analyzing vascular impedance (Abstract). This system ascertains a phase difference between the temporal pressure measurement signal and the temporal flow measurement signal [0008]+[0068], indicative of the condition of the vessel wall [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dgany to ascertain a phase different between the temporal pressure and temporal flow measurements, as taught by McVeigh, because determining the changes in pulsation is an indicator for the risk for vascular events, thereby allowing the physician to better diagnose the patient, as recognized by McVeigh [0005]. One of ordinary skill would recognize that the system of Dgany displays the results of the diagnostic calculations, the combination would display the result of taking the phase difference, as taught by McVeigh.
Regarding Claim 4, Dgany teaches a display (Fig. 1A, 21) (Pg. 26, lines 12-22).
Dgany is silent regarding the processor is configured to render a morphological representation of the vessel.
Huennekens teaches a system for vascular imaging (Abstract). This system contains an imaging unit (Fig. 1, 14) [0037] which provides morphological information of the vessel (Fig. 2, 210) [0045]. This information is rendered by a processor [0037], and displayed on a display (Fig. 4, 410) [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dgany in view of McVeigh and Huennekens as applied to claims 9 above, and further in view of Shalman et al. (U.S Patent 6,471,656 B1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination of Dgany and McVeigh fails to explicitly teach positioning the instrument based on tracking the positions of the instrument and the further instrument with respect to the morphology of the vessel. 
Huennekens teaches tracking the catheter to a starting position of a pullback procedure [0046]. This tracking is relative to the morphology of the vessel [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the imaging unit, as taught by Huennekens, because this provides a better image of the vascular system and provides an easily discernable identification of the position of the instrument, as recognized by Huennekens [0018]. One of ordinary skill would recognize the combination would track both the instrument and the further instrument, as taught by Dgany, relative to the morphology as taught by Huennekens.
The combination of references fails to explicitly teach positioning the instrument distal to an aneurysm with respect to a direction of pulsatile blood motion within a vessel.
Shalman teaches a method for analyzing aneurysms using pressure and flow (Abstract). This system analyzes the aneurysm by making measurements both distal and proximal to the aneurysm (Col 12, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to make measurements distal to the aneurysm, as taught by .

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dgany in view of McVeigh, Huennekens, and  Shalman as applied to claim 10 above, and further in view of Jou et al. (U.S PGPub 2014/0003687 A1).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. 
The combination of Dgany and McVeigh fails to explicitly teach positioning the instrument based on tracking positions of the instrument and the further instrument with respect to the morphology of the vessel. 
Huennekens teaches tracking the catheter to a starting position of a pullback procedure [0046]. This tracking is relative to the morphology of the vessel [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to provide the vessel morphology and track the instrument using the imaging unit, as taught by Huennekens, because this provides a better image of the vascular system and provides an easily discernable identification of the position of the instrument, as recognized by Huennekens [0018]. One of ordinary skill would recognize the combination would track both the instrument and the further instrument, as taught by Dgany, relative to the morphology as taught by Huennekens.
The combination of references fails to explicitly teach positioning the instrument distal to an aneurysm.
Shalman teaches a method for analyzing aneurysms using pressure and flow (Abstract). This system analyzes the aneurysm by making measurements both distal and proximal to the aneurysm (Col 12, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to make measurements distal to the aneurysm, as taught by 
The combination fails to explicitly teach a flow diverting stent impeding at least partially blood flowing into an aneurysm.
Jou teaches a system for evaluating a flow diverter (flow diverting stent) (Abstract) [0005]. This flow diverter is meant to prevent blood flow into the aneurysm [0079], and this can be analyzed be comparing the signals distal to the aneurysm and proximal to the aneurysm [0061]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to analyze a flow diverting stent impeding at least partially blood flowing into an aneurysm, as taught by Jou, because this allows the physician to analyze the efficacy of the treatment, as recognized by Jou [0061], thereby improving the quality of care.
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination of Dgany, McVeigh, Huennekens, and Shalman fail to explicitly teach wherein the method is used for the vessel comprising coils inside the aneurysm.
Jou further teaches that both a stent and coil can be used to treat the aneurysm [0004].
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination to use both coils and a flow diverter to treat the aneurysm, as taught by Jou, because this improves embolization rates for the aneurysm, as recognized by Jou [0004].
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Dgany further teaches wherein the temporal pressure and flow measurement signals are originating at a same distance from a feature (Pg. 52, lines 9-18) (if the pressure and flow are simultaneously obtained at the same point, which indicates the flow is being taken from the same distance).
Dgany fails to explicitly teach tracking the positions of the instrument and the further instrument with respect to the morphology of the vessel.
Huennekens teaches tracking the catheter to a starting position of a pullback procedure [0046]. This tracking is relative to the morphology of the vessel [0047].

The combination is silent regarding the feature being a neck of an aneurysm.
Shalman teaches a method for analyzing aneurysms using pressure and flow (Abstract). This system analyzes the aneurysm by making measurements both distal and proximal to the aneurysm (Col 12, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to make measurements distal to the aneurysm, as taught by Shalman, because this provides a more efficient and accurate analysis of the aneurysm (Col 2, lines 57-58). One of ordinary skill would recognize that, as the system is measuring the pressure and flow readings relative to an aneurysm in the combination, the combination suggests that the readings originate at a same distance from the neck of the aneurysm.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant argues that McVeigh does “ascertain a phase difference between the temporal pressure and temporal flow measurement signals”, but rather calculates a frequency dependent phase different of Fourier transformed pressure waveform and velocity. The Examiner disagrees that performing a Fourier transform on the waveform and then determining the phase difference fails to read on the claim. Fourier analysis is the branch of mathematics which analyzes periodic waveforms. Waveforms obtained in the time domain can be transformed to an equivalent representation in the frequency domain, which allows for a simplified analysis of the waveform. The waveforms in the frequency domain have two components: magnitude and phase. The phase represents the offset of the basic sinusoid functions which in the time domain. That is, the phase of the Fourier transformed waveform is merely a representation of the phase of the function in the time domain. The Examiner respectfully submits that the phase difference in the frequency domain calculated by the McVeigh reference in [0068] is also indicative of the difference in phase of the time domain signals, for at least the reasons above. Furthermore, McVeigh explicitly details that the waveforms can also be analyzed in the time domain [0072]. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the McVeigh reference teaches the phase difference in an ocular vascular network rather than a vessel, Dgany was relied on to teach the pressure and flow waveforms in a vessel. A vascular network is also made up of multiple vessels. One of ordinary skill in the art would recognize that the impedance measurement of McVeigh could be applied to the blood vessel of Dgany, for at least the reasons detailed above. Therefore, the independent claims remain rejected under 35 USC 103. For similar reasons, the dependent claims also remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Illing (Illing, Lucas. "Fourier analysis." (2008)), which details the fundamentals of Fourier Analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793